Citation Nr: 9907534	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-05 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
psychoneurosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1943.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, dated in June 1994.  That decision denied the 
veteran's claim to reopen the previously denied claim of 
entitlement to service connection for a psychoneurosis.

The veteran's appeal was considered by the Board of Veterans' 
Appeals (Board) and a decision was issued on May 15, 1998.  
That Board decision was duly appealed to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  On December 8, 1998, the Court 
issued an order vacating the May 15, 1998 Board decision and 
remanding the case to the Board for further consideration, in 
light of the intervening decision of the Federal Circuit 
Court of Appeals in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).


FINDINGS OF FACT

1.  In a rating decision of June 1945, the RO denied the 
claim for service connection for psychoneurosis.

2.  The evidence submitted since the RO's June 1945 
disallowance, when viewed in the context of all of the 
evidence of record, is probative of the specified basis for 
the prior denial.

3.  There is no competent evidence of a nexus between a 
current psychoneurosis or psychiatric disorder and service.



CONCLUSIONS OF LAW

1.  The decision of the RO in June 1945 denying the veteran's 
claim of entitlement to service connection for psychoneurosis 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 3.302, 20.1103 (1998).

2.  Since the RO's June 1945 decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for psychoneurosis is reopened. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The claim of entitlement to service connection for a 
psychoneurosis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). If the disorder is a psychosis, service connection 
may be granted if manifested to a compensable degree within 
one year of separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran has petitioned to reopen a previously denied 
claim of service connection for psychoneurosis.  If new and 
material evidence is presented or secured with respect to a 
claim that has been denied, the claim will be reopened, and 
the claim decided upon the merits.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, No. 97-1534 (Feb. 17, 1999).  First, it must 
be determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, "the credibility of 
the [new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand. 

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality.  These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).  

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  
Elkins v. West; Winters v. West, No. 97-2180 (Feb. 17, 1999)

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met. Winters v. 
West.

Evidence of Record in June 1945

At the time of the June 1945 rating decision the evidence 
consisted of the veteran's service medical records and the 
report of a June 1945 VA examination.

Review of the veteran's service medical records indicates the 
veteran's entrance examination, dated in January 1943, noted 
no abnormalities.  The Board notes that since it's last 
consideration of the veteran's claims folder the veteran's 
entrance examination has been moved within the claims folder.  
Although it is now not located with the rest of the veteran's 
service medical records of record in June 1945, it was in 
fact included with those records at the time of that 
decision.

In early November 1943 the veteran had an ear, nose, and 
throat examination for complaints of periodic headaches "all 
his life."  The ENT examiner could find no cause for his 
headaches on a sinus basis.

A psychiatric examination was conducted later in November 
1943.  The veteran was referred because of headaches and a 
poor Army record.  The veteran reported that as far back as 
he could remember he had always been troubled by headaches.  
In 1941 he had attended the EENT Clinic at the University 
Hospital, Lakeside, Cleveland, Ohio.  He described the 
headaches as occurring under his eyes and under the supra 
orbital regions.  The pains were sharp, might last a half 
hour, and occurred daily.  It required a very slight stimulus 
such as noise, sun or wind to precipitate a headache.  The 
examiner noted that the veteran appeared to have been 
chronically fixated to his symptoms and the examiner believed 
he could not adjust to the rigors of Army life.  The 
diagnosis was psychoneurosis, manifested by organ-neurotic 
symptoms especially of the head.  The examiner noted that the 
veteran's psychoneurosis had existed prior to induction 
(EPTI) and was unimproved with treatment.

The veteran's history was noted on a physical examination 
form in November 1943.  It was noted that veteran stated he 
had had a chronic frontal headache since childhood.  It was 
frequently associated with nausea.  It had recently become 
worse.  The veteran's army record was reportedly far below 
par.  He was used in office for a while, but due to headaches 
was transferred to a combat unit.  The veteran stated that 
the sun caused his headache to become worse.  The veteran was 
then sent back to office work.  He was scheduled for O.C.S. 
(officer candidate school) but never attended.

A Board of Medical Officers found the veteran unfit for 
service because of psychoneurosis, cause undetermined, not 
caused in the line of duty, and existing prior to induction 
(EPTI).  It was manifested by organ-neurotic symptoms, 
especially of the head, since childhood.  The veteran had 
been in the Army ten months and had a poor work record.  
Physical examination was grossly negative.  The psychiatric 
consultant recommended a discharge.

VA examined the veteran for compensation purposes in June 
1945.  The veteran was noted to have a history of having had 
headaches since childhood, but they had never interrupted his 
schooling.  After ten months in the service, the veteran 
became less amenable to drills and exercises.  He was in the 
medical unit and expected a transfer to some overseas duties.  
At that point he became maladjusted and his disinclination to 
work was such that he was accused of being undesirable for 
service.  The veteran's hospital doctors, reportedly "saved 
his face" by appending quickly a psychoneurosis diagnosis.  
The veteran began working as soon as he was discharged.  He 
had not quit any job for reason of illness in general or 
nervous disease in particular.

The veteran said he got along in any job with the alleged 
headaches.  He was reported to be in a good mood, there was 
no retardation, depression, or manifestation of pain.  There 
was no pain on deep percussion or vibration or pressure.  
There was no evidence of intracranial pathology.  The 
diagnosis was cephalalgia, on history, but not evident on the 
examination, and no psychoneurosis found at present.  
Situational maladjustment was noted to have ceased by 
cessation of the situation.  There was no social or 
industrial inadaptability due to any neuropsychiatric 
condition.

Service connection for situational psychoneurosis was denied 
in a rating decision in June 1945.  The RO noted that no 
psychoneurosis had been found on the VA examination.  The 
veteran was notified by letter dated in July 1945, that 
service connection for a nervous condition was denied.  No 
reply was made.


Evidence Submitted since June 1945

The veteran submitted a claim of service connection for 
psychoneurosis in January 1976.  He included a form from the 
New York City Hack Bureau inquiring into the veteran's 
disability discharge.  An examination report of indeterminate 
origin and date is attached.  The examiner appears to be a 
staff psychiatrist with the B.V.A.H.  That examination noted 
the veteran had no evidence of thought disorder at that time.  
He was noted to have no psychiatric contraindications to 
driving a cab.

In February 1976, the RO issued a deferred rating decision.  
The RO noted that no rating action was indicated because, the 
time to appeal the veteran's June 1945 denial of service 
connection for psychoneurosis had expired.

The veteran was afforded a VA psychiatric examination in 
April 1976.  The veteran gave a history of severe injury due 
to a gunshot wound.  Since he had been shot he had been very 
anxious, upset, and tense.  The veteran described himself as 
dominated by intense anxiety since being injured by the 
gunshot.  The veteran complained of severe pain that kept him 
in a state of constant tension, and prevented him from 
concentrating on anything meaningful.  The diagnosis was 
anxiety neurosis, moderate to marked.

In October 1984, the veteran again submitted a claim for 
service connection for neurosis.  

The veteran was notified by letter from the RO in December 
1984, that if he wished to reopen his claim of service 
connection for anxiety, he must submit new and material 
evidence.  He was advised that in the absence of new and 
material evidence, the prior decision could not be changed.

The veteran presented testimony at a personal hearing in 
April 1996.  The veteran's representative alleged that there 
might have been racial prejudice in the veteran's discharge.  
He noted inconsistencies such as the notations that the 
veteran was a poor soldier in the same sentence as the 
veteran being considered for O.C.S.

The veteran noted that he had a normal childhood.  He was not 
sure whether he had headaches prior to service.  He imagined 
he probably did have headaches, but did not think he had an 
unusual amount.  The veteran felt that his sickness 
originated from the conditions in which he was forced to 
serve.  He described being a member of a segregated unit.  He 
described an incident of being denied seating in a civilian 
restaurant while traveling in uniform.

A psychologist again examined the veteran in October 1995.  
The veteran was noted to be seeking service connection 
because of a diagnosis of psychoneurosis given to him upon 
discharge from the Army in 1943.  The veteran recounted his 
military history.  The veteran denied any subsequent 
psychiatric treatment or medication.  

The psychologist's diagnoses were alcohol abuse, personality 
disorder NOS (not otherwise specified) narcissistic 
personality features.  The veteran chronic difficulties in 
functioning indicated the presence of a personality disorder, 
however, he did not appear to meet the criteria for any 
specific disorder.  His character structure appeared 
organized around narcissistic elements, with paranoid, 
obsessive, and dependent qualities coming secondarily.

The veteran submitted a statement from a VA cardiologist.  
The veteran was noted to be under treatment for 
arteriosclerotic heart disease with angina pectoris, status 
post percutaneous transthoracic coronary angioplasty of his 
left anterior descending coronary artery, positive exercise-
thallium testing for myocardial ischemia, and hypertensive 
heart disease.

The veteran submitted a newspaper article regarding President 
Clinton's apology to the remaining survivors of the Tuskegee 
syphilis study.

A videoconference hearing was held in March 1998 before the 
undersigned member of the Board.  The veteran testified that 
prior to service he had not been under psychiatric care.  He 
noted that the racial tensions in service affected his 
ability to adapt.  The veteran stated that he did not recall 
providing a history of headaches his whole life since 
childhood.  The veteran noted that the stress of being in the 
Army became so severe that he manifested physical ailments.  
The veteran reported that he has continued to have the same 
headaches, gastrointestinal, and other physical problems 
associated with his psychoneurosis since his discharge from 
service.

Analysis

Step One - New and Material Evidence

Initially the Board notes that the February 1976 deferred 
rating decision and the December 1984 letter from the RO do 
not represent final rating decisions.  The decision and the 
letter advised the veteran of the need to submit additional 
evidence.  They did not readjudicate his claim.  Morris v. 
Derwinski, 1 Vet. App. 260 (1991).  Further, neither the 
notice of the February 1976 decision or the December 1984 
letter contain any notice of the veteran's appellate rights.  
In the absence of such notice, the RO's February 1976 and 
December 1984 actions could not become final.  Matter of Cox, 
10 Vet. App. 361 (1997).  Therefore, the last final rating 
decision consists of the RO's June 1945 rating action.

The evidence submitted by the veteran since the last final 
decision on his clam is new because it was neither previously 
of record nor is it cumulative of evidence previously 
considered.

The original decision of the RO denying the veteran service 
connection was based upon a showing that the veteran did not 
have a current psychiatric disability.

Most of the evidence received since the RO's 1945 decision 
also shows no current acquired psychiatric disability.  
However, an acquired psychiatric disability was diagnosed on 
the April 1976 VA examination.  This finding goes to the 
specified basis for the prior denial.  As such, it is so 
significant that it must be considered in order to fairly 
adjudicate the veteran's claim.  The April 1976 examination 
report constitutes new and material evidence warranting 
reopening of the veteran's claim.

Step Two - Well-Grounded Claim

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993). 
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober,  
at 495. 

The Board is of the opinion that the claim of service 
connection for a psychoneurosis is not well grounded.

While in service the veteran was noted to have chronic 
headaches that were diagnosed as the result of a 
psychoneurosis, cause undetermined, not caused in the line of 
duty, and existing prior to service.  This evidence arguably 
satisfies the requirement for an inservice occurrence or 
aggravation of a disease or injury.

For the veteran's claim to be well grounded there must also 
be competent evidence of a current disability and of a nexus 
between the current disability and the inservice disease or 
injury.

To satisfy the requirement for a current disability, there 
must be evidence of the claimed condition at the time of the 
current application for benefits.  Past disability cannot 
satisfy the requirements for a well-grounded claim for 
service connection.  Gilpin v. West, 155 F.3d 1353, 13555-56 
(Fed. Cir. 1998).

Shortly after service the veteran was found by the VA to have 
had a situational maladjustment that had ceased.  No 
neuropsychiatric condition was found.  Other evidence 
submitted by the veteran does not show a current diagnosis of 
a psychiatric disorder.  

The only evidence of a post-service psychiatric disorder is 
contained in the April 1976 VA psychiatric examination.  At 
that time, the veteran was diagnosed as having an anxiety 
neurosis.  This diagnosis occurred prior to the veteran's 
current application to reopen his claim.  Under Gilpin this 
diagnosis could not satisfy the requirement for evidence of a 
current disability.

Subsequent to that examination the veteran has not been 
diagnosed with any further psychiatric disorder.  In October 
1995, the veteran was again examined by VA.  The 
psychologist's diagnoses were alcohol abuse, personality 
disorder NOS (not otherwise specified) narcissistic 
personality features.  The veteran chronic difficulties in 
functioning indicated the presence of a personality disorder, 
however, he did not appear to meet the criteria for any 
specific disorder.  His character structure appeared 
organized around narcissistic elements, with paranoid, 
obsessive, and dependent qualities coming secondarily.  In 
short, the veteran was found to have a personality disorder. 
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation. See 38 C.F.R. § 3.303(c). 

The veteran has submitted testimony and statements that his 
sickness originated from conditions under which he served and 
segregation prevalent during the period of history in which 
he served.  However, he has submitted no competent evidence 
that he has an acquired psychiatric disability.  As such, the 
claim is not plausible and not well grounded.

Even if the 1976 diagnosis could be seen as competent 
evidence of a current acquired psychiatric disability, there 
is no competent evidence relating that, or any other post-
service diagnosis, to service.  There is, accordingly, no 
competent evidence of a nexus between a current disability 
and service.

Because the veteran's claim is not well-grounded, the Board 
cannot adjudicate the veteran's claim on the merits, nor does 
the duty to assist attach, i.e., "Step Three" as outlined 
in Winters v. West, No. 97-2180 (Feb. 17, 1999).  38 U.S.C.A. 
§ 5107(a).

Under the provisions of 38 U.S.C.A. § 5103(a) (West 1991), if 
a claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  The Court has interpreted this statute as 
imposing an obligation on VA, depending on the facts of the 
case, to inform claimants of the evidence needed to render 
their claims well grounded.  Robinette v. Brown, 8 Vet. App. 
69 (1995).

The Court has held that the obligation under § 5103(a), 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996); see also McKnight v. 
Gober 131 F.3d 1483 (Fed. Cir. 1997).  In this case, VA is 
not on notice of any known and existing evidence that would 
make the adjudicated service connection claim well grounded.  
The Board also notes that the RO has informed the veteran of 
the necessary evidence in the claims forms he completed, in 
its notices of decisions and in the statement of the case and 
supplemental statements of the case.

ORDER

New and material evidence having been presented the claim for 
service connection for psychoneurosis is reopened.

The veteran's claim of entitlement to service connection for 
a psychoneurosis is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

